Citation Nr: 1711617	
Decision Date: 04/11/17    Archive Date: 04/19/17

DOCKET NO.  10-10 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial compensable rating for kidney stones.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to October 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, in which the RO, inter alia, granted service connection for kidney stones and assigned an initial noncompensable (zero percent) rating, effective November 1, 2008.  The Veteran timely appealed the initial rating assigned for kidney stones.

In July 2016, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) for additional development.


FINDING OF FACT

The Veteran's service-connected kidney stones are asymptomatic and are not manifested by an occasional attack of colic without infection and without requiring catheter drainage.


CONCLUSION OF LAW

The criteria for an initial compensable rating for kidney stones have not been met. 38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.31, 4.115a, 4.115b, Diagnostic Code (DC) 7508 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this case.  As mentioned above, the claim on appeal arises from the Veteran's disagreement with the initial rating assigned in connection with the grant of service connection for this disability.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007).

Also, VA assisted the Veteran in obtaining identified and available evidence needed to substantiate the claim on appeal and affording the Veteran VA examinations, the reports of which are of record.  As indicated by the discussion below, these examination reports, along with the other lay and medical evidence of record, contain sufficient evidence by which to evaluate the Veteran's service-connected kidney stones in the context of the pertinent regulations.  There is no evidence that additional relevant records have yet to be requested or that additional examinations are in order.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim on appeal is thus ready to be considered on the merits.

II.  Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, an award of service connection for disability has been granted and the assignment of an initial evaluation for this disability is disputed, separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's kidney stones is currently rated as noncompensable under 38 C.F.R. § 4.115b, DC 7508, specifically applicable to nephrolithiasis (i.e., kidney stones).  Under DC 7508, nephrolithiasis is rated as hydronephrosis except when there are recurring stone formations that require one or more of the following: (1) diet therapy, (2) drug therapy, and/or (3) invasive or non-invasive procedures more than two times a year; in which case a 30 percent evaluation will be assigned.  38 C.F.R. § 4.115b, DC 7508.  Under DC 7509, specifically applicable to hydronephrosis, a 10 percent rating is warranted for only an occasional attack of colic, not infected and not requiring catheter drainage; a 20 percent rating is warranted for frequent attacks of colic, requiring catheter drainage; and a maximum 30 percent rating is warranted for frequent attacks of colic with infection (pyonephrosis) with impaired kidney function.  If hydronephrosis is severe, it is rated as renal dysfunction.  38 C.F.R. § 4.115b, DC 7509.  

Where, the Rating Schedule does not provide a 0 percent or noncompensable rating for a particular diagnostic code, such a rating is to be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31.

By way of background, the Veteran's service treatment records show that he was first diagnosed with nephrolithiasis in July 1995, and simultaneously, painfully passed a stone from the left kidney.  At that time, he experienced some nausea, inability to void, and left flank pain.  In January 1996, the Veteran was again diagnosed with nephrolithiasis and was treated for a residual small kidney stone.  In August 1998, the Veteran again experienced flank pain; however, no stone was found in the kidney.  During the Veteran's October 2008 separation examination, it was noted that a June 2008 abdominal CT scan confirmed existence of at least two stones in the left kidney.  However, the examiner commented that the Veteran currently had no symptoms.

Turning to the relevant evidence of record, in January 2010, the Veteran was afforded a VA general medical examination.  At that examination, he reported having renal colic, but also denied having recurrent urinary tract infections and bladder stones with pain.  Also, he reported that he did not experience any overall functional impairment from his kidney stones.  No abnormalities were found on physical examination and diagnostic testing.  The examiner concluded that there had been no change in the Veteran's diagnosis of kidney stones, and that his kidney stones were asymptomatic.

In December 2015, the Veteran was afforded a VA kidney conditions examination.  At that examination, he reported that his condition began in 1992 and that he passed a stone in the kidney, but that there had been no further passing of stones since.  The examiner noted that the Veteran did not have renal dysfunction, that he had no treatment for recurrent stone formation in the kidney, and that he had no history of recurrent symptomatic urinary tract or kidney infections.  Urinalysis was within normal limits.  The examiner concluded that there was no change in the Veteran's diagnosis of kidney stones, and that his kidney stones were in remission.  The examiner also concluded that the Veteran's kidney stones did not impact his ability to work.

In October 2016, a VA medical opinion was obtained, in which the providing physician opined that the Veteran's kidney stones were currently quiescent.  The physician noted that catheter drainage was not established, and that there was no mention of hydronephrosis.  The physician also stated that the Veteran's "attacks are not frequent at this time but they can recur."

Based on the foregoing, the Board finds that an initial compensable rating is not warranted for the Veteran's kidney stones.  Critically, the above evidence, to include the Veteran's own lay statements, reflects that the Veteran's kidney stones has been essentially asymptomatic during the relevant time period.  As such, his kidney stones symptoms certainly do not more nearly approximate the criteria for a compensable rating under the pertinent diagnostic criteria.  In this regard, there is no evidence or indication of recurrent stone formation and/or of any related colic attacks (occasional or frequent) since early in the Veteran's service, prior to the appeal period.  

Although the VA physician who provided the October 2016 opinion indicated that colic attacks could occur, such indication was hypothetical in nature, and again, the evidence of record shows that the Veteran's kidney stones have been essentially without symptoms, especially occasional or frequent colic attacks, during the appeal period.  In addition, while the January 2010 VA examination report reflects that the Veteran reported having renal colic, the weight of the evidence reflects that such symptom is not related to the Veteran's kidney stones.  Instead, the Veteran denied having bladder stones with pain, and physicians who conducted the January 2010 and December 2015 VA examinations and provided the October 2016 VA opinion concluded that the Veteran had no symptoms relating to his kidney stones.

While the Veteran is competent to report symptoms and to opine as to some matters of diagnosis and etiology, Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009), to the extent the Veteran asserts that his reported renal colic in January 2010 is related to his kidney stones, such an assertion is a statement as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The Veteran's statements on this complex medical matter are therefore not competent.  To the extent that these statements are competent, the Board finds that the specific, reasoned opinions of the physicians who conducted the January 2010 and December 2015 VA examinations and provided the October 2016 VA opinion to be of greater probative weight than the Veteran's more general lay assertions in this regard.

The Board notes that it has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  However, the Veteran has been diagnosed with, and is in receipt of service connection for, kidney stones, a disorder that is specifically listed in the Rating Schedule.  See Copeland v. McDonald, 27 Vet. App. 333, 337 (2015) ("[W]hen a condition is specifically listed in the Schedule, it may not be rated by analogy").

The Board also notes that in exceptional cases, where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1) (2016).  However, the Board finds that the schedular rating criteria adequately describe the Veteran's symptoms and disability.  In this regard, as the Veteran's kidney stones has been asymptomatic, there are no symptoms that are not contemplated by the criteria.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, there is no basis for referral for a higher rating on an extraschedular basis.  See 38 C.F.R. § 3.321(b)(1).

Moreover, The Board notes that according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Here, however, the Veteran and his representative have not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  See Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

Finally, the Board finds that the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU) has not been raised by the record as part of the Veteran's claim for a higher initial rating.  See Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009) (the issue of entitlement to TDIU is part of an increased rating claim when that issue is raised by the record); see also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is raised whenever there is "cogent evidence of unemployability, regardless of whether [the claimant] states specifically that he is seeking TDIU benefits").  The evidence of record, including the Veteran's own statements, does not indicate that the Veteran's kidney stones have precluded or tended to preclude him from securing and following substantially gainful employment.  On the contrary, the evidence of records shows that the Veteran has been working as a systems engineer for a government contractor during the appeal period, and the January 2010 and the December 2015 VA examination reports, in particular, indicate that his kidney stones have not caused any functional impairment or impacted his ability to work.  The issue of entitlement to a TDIU has therefore not been raised.

For the foregoing reasons, the preponderance of the evidence is against an initial compensable rating for kidney stones.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to an initial compensable rating for kidney stones is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


